Title: Thomas Jefferson to William Thornton, 9 June 1814
From: Jefferson, Thomas
To: Thornton, William


          Dear Doctor

Poplar
Forest near
Lynchburg.
June 9.
14.
          Your
kindness has emboldened me, whenever I want information of what relates to the
arts, to apply to you, and especially when for an object deposited in your
office. the
inclosed
description of
Janes’s improvement of the loom has excited
my attention. that the force of the stroke of the batton should also move the
shuttle and treadles is certainly practicable by proper machinery; but we who
live in the country where we have only common workmen have other questions to
ask, and I address them as usual to your friendship. does the stroke of the
batton in
Janes’s
mach loom competently
work the shuttle and the treadles? is it of such simplicity as that it can be
made by our country workmen, and kept in order by the common ingenuity in our families? can the
machinery be affixed to a common loom, or does it require a new loom of special
construction? if applicable to a common loom, can the apparatus be made in
Washington, & within the volume which the stages would undertake to bring?
what the price of the apparatus separately, or of loom & apparatus
together if both must be
had together, and what the volume of both together?this letter is written at a place 2. or 3. days distant
from
Monticello,
to which I pay 3. or 4. long visits a year, but I will ask
your answer to be
addressed as usual to
Monticello.After trying several spinning machines,
I have settled down with the antient Jenny, because it’s simplicity is such
that we can make and repair it ourselves.
mr Randolph & myself have four of these
at work in our family, 3 of them of 24. spindles each and one of 40. but there
is an improvement of
Dr
Allison’s enabling them to spin from the roll, without previous
roving, which, when I have leisure I shall try to make, having obtained
the Doctor’s permission. he has given me some
directions additional to those in Cooper’s Emporium, which render the executing
of the machine quite easy.
          at the
return of peace I think Gr. Britain will find that the country demand for
her coarse goods is for ever lost to her: at least if I may judge from the
houshold establishments of this state.
          with respectful compliments to the
ladies of your family accept the assurance of my
great esteem & respect
          Th:
            Jefferson
        